DETAILED ACTION
Status of Claims: Claims 1-30 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 and 28-30 directed to an invention non-elected without traverse.  Accordingly, claims 13-15 and 28-30 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 13-15 and 28-30 as follows:
13.	(Cancelled)
	14.	(Cancelled)
	15.	(Cancelled)
	28.	(Cancelled)
	29.	(Cancelled)
	30.	(Cancelled)

Allowable Subject Matter
Claims 1-12 and 16-27 (renumbered as 1-24) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious adjusting one or more radio resource allocations of the PUSCH associated with the first BS based at least in part on detecting the remote interference caused by propagation of one or more reference signal (RS) communications, transmitted by a second BS out of a coverage area of the second BS and into a coverage area of the first BS due to reflection of the one or more RS communications, with one or more uplink communications on the physical uplink shared channel (PUSCH) associated with the first BS, wherein the coverage area of the first BS and the coverage area of the second BS are non-overlapping coverage areas.
Dependent claims 2-12 and 17-27 are allowed based on the virtue of their dependency on the allowed base claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476